DETAILED ACTION
Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed on 04/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments with respect to claims filed on 03/22/20220 have been entered.  Claims 9-11 and 21-33 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 1-8 and 12-20 have been canceled.
The amendments filed on 03/22/2022 are sufficient to cure the previous 35 U.S.C.112 (b) rejections set forth in the Non-Final office action mailed on 02/15/2022.
Response to Arguments
Applicant’s arguments, see remarks, filed 03/22/2022, with respect to the rejection of the claims under 35 U.S.C. §103(a) have been fully considered and are persuasive.  
Examiner’s Statement of Reason for Allowance
Claims 9-11 and 21-33 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 21 and 28 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“a circumferentially enlarged portion positioned between a proximal end of the flat relief portion and the distal edge of the fenestration providing a seal within the annular space around the circumferentially enlarged portion” of claim 9;
“the fenestration having a distal edge and a proximal edge; wherein the distance between the distal tip of the cannula and the proximal edge of the fenestration is greater than the length of the septum, and the distance between the distal tip of the cannula and the distal edge of the fenestration is not greater than the length 5(SN.: 16/811,714)of the septum such that, as the cannula is withdrawn through the septum, the fenestration is partially occluded by the septum until the distal tip of the cannula is withdrawn into and sealed by the septum” of claim 21 and
“effecting the distance between the distal tip of the cannula and the proximal edge of the fenestration to be greater than the length of the septum; and effecting the distance between the distal tip of the cannula and the distal edge of the fenestration to be not greater than the length of the septum”  of claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783